                                                                           - . __   ,




           Case 1:15-cv-06049-JSR Document 157 Filed 02/14/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X
MANUEL DE JESUS ROSARIO,

                          Plaintiff,

                  -v-                                                  15-cv-6049 (JSR)

MIS RIJOS DELI CORP., PALMA GROCERY
CORP., 251 E. 123rd ST. REALTY, LLC, JOSE
PALMA, LEONIDA COLLADO, and JUNIOR
PALMA,

                          Defendants.
---------------------------------------------------------------- X



                                                   VERDICT

I.      Defendants' Employer Status (Relevant for All Claims)

                                                   Jose Palma

                  Was Jose Palma an employer of Manuel de Jesus Rosario during Time Period I?

                          Yes - - - -  /                      No - - - -

                  Was Jose Palma an employer of Mr. Rosario during Time Period II?

                                     v
                           Yes - - - -                        No - - - -

                  Was Jose Palma an employer of Mr. Rosario during Time Period III?

                           Yes - -✓
                                  --                          No - - - -

                  Was Jose Palma an employer of Mr. Rosario during Time Period IV?

                           Yes         ✓                      No - - - -

                                                 Junior Palma

                  Was Junior Palma an;mployer of Mr. Rosario during Time Period I?

              \            ~--✓--                             ~----
       Case 1:15-cv-06049-JSR Document 157 Filed 02/14/20 Page 2 of 7




           Was Junior Palma an employer of Mr. Rosario during Time Period II?

                  Yes       ✓                      No - - - - -

           Was Junior Palma an employer of Mr. Rosario during Time Period III?

                  Yes - - - - -ti                  No - - - - -

                               251 E. 123rd St. Realty, LLC

           Was 251 E. 123rd St. Realty, LLC an employer of Mr. Rosario during Time
           Periods II, III, and IV?                             ,

                  Yes - -✓
                         ---                       No - - - - -
                 YrJ    -----,-                    lv'o   ✓
                          y)p ✓_
                                                   J/o - - - -
II.   Claims for Unpaid Minimum Wage and/or Overtime

           With respect to Mr. Rosario's claims that his employer or employers failed to pay
           him the minimum wage and/or overtime that he was due, we the jury find the
           relevant employer or eo/ployers:

                  Liable _ _✓__                    Not Liable _ _ __


           [If you answered "Liable" to the preceding question, answer the next nine
           questions. Otherwise, ignore the next nine questions and proceed to the next
           claims at III.]


           On the unpaid minimum wage/overtime claims as to which we have found the
           employer or employers liable, we the jury award Mr. Rosario the following
           damages:

                  $b311~ f      +   for Time Period I

                  $    11 {2.3-56   for Time Period II

                  $        0        for Time Period III

                  $   1'1 f]B_ JD   for Time Period IV




                                               2
Case 1:15-cv-06049-JSR Document 157 Filed 02/14/20 Page 3 of 7




                        Good Faith Determination

    On the unpaid minimum wage/overtime claims as to which we have found
    Leonida Collado liable, we the jury find that Leonida Collado's violation of the
    law as to these claims was:

                               /
            In Good Faith - - - - -       Not in Good Faith - - - - -

    On the unpaid minimum wage/overtime claims as to which we have found Palma
    Grocery Corp. liable, we the jury find that Palma Grocery Corp.' s violation of the
    law as to these claims was:

                                                              '
           In Good Faith - - - - -        Not in Good Faith - - - - -

    On the unpaid minimum wage/overtime claims as to which we have found Junior
    Palma liable, we the jury find that Junior Palnia's violation of the law as to these
    claims was:

           In Good Faith - - - - -                                 ✓
                                          Not in Good Faith - - - - -

    On the unpaid minimum wage/overtime claims as to which we have found Mis
    Hijos Deli Corp. liable, we the jury find that Mis Hijos Deli Corp.' s violation of
    the law as to these claims was:

           In Good Faith - - - - -                                ✓
                                          Not in Good Faith - - - - -


    [If you found above that Jose Palma was never an employer of Mr. Rosado,
    ignore the next question and proceed to the following question regarding 251 E.
    123rd St. Realty, LLC.]


    On the unpaid minimum wage/overtime claims as to which we have found Jose
    Palma liable, we the jury find that Jose Palma's violation of the law as to these
    claims was:

           In Good Faith - - - - -                                V
                                          Not in Good Faith - ~ - - -


    [If you found above that 251 E. 123rd St. Realty, LLC was never an employer of
    Mr. Rosado, ignore the next question and proceed to the following section
    regarding willfulness.]



                                      3
        Case 1:15-cv-06049-JSR Document 157 Filed 02/14/20 Page 4 of 7




             On the unpaid minimum wage/overtime claims as to which we have found 251 E.
             123rd St. Realty, LLC liable, we the jury find that 251 E. 123rd St. Realty, LLC's
             violation of the law as to these claims was:

                    In Good Faith - - - - -                                ✓
                                                   Not in Good Faith - - - - -

                                 Willfulness Determination

             On the unpaid minimum wage/overtime claims as to which we have found Junior
             Palma liable, we find that Junior Palma' s violation of the law as to these claims
             was:
                                 ✓
                    Willful - - - - -              Not Willful - - - - -

             On the unpaid minimum wage/overtime claims as to which we have found Mis
             Rijos Deli Corp. liable, we find that Mis Rijos Deli Corp.'s violation of the law as
             to these claims was: ✓

                    Willful____                    Not Willful _ _ __


III.   Claims for "Spread of Hours" Wage

             With respect to Mr. Rosario's claim that his employer or employers failed to pay
             him the "spread of hours" wage that he was due, we the jury find the relevant
             e()/Jyer or employers:
            }J •,   ~           fl                 NotLiable       ✓
             [If you answered "Liable" to the preceding question, answer the next nine
             questions. Otherwise, ignore the next nine questions and proceed to the next
             claims at IV.]


             On the "spread of hours" wage claim as to which we have found the employer or
             employers liable, we the jury award Mr. Rosario the following damages:

                    $- - - - - for Time Period I

                     $- - - - - for Time Period II

                     $- - - - - for Time Period III

                     $- - - - - for Time Period IV



                                               4
         Case 1:15-cv-06049-JSR Document 157 Filed 02/14/20 Page 5 of 7
    ,.
    ·,



,
.
                                 Good Faith Determination

             On the "spread of hours" wage claim as to which we have found Leonida Collado
             liable, we find that Leonidaiado's violation of the law as to these claims was:
                         Alo H-y
                    In Good Faitli                  Not in Good Faith - - - - -

             On the "spread of hours" wage claim as to which we have found Palma Grocery
             Corp. liable, we find that Palma Grocery Corp.' s violation of the law as to these
             claims was:

                    In Good Faith - - - - -         Not in Good Faith - - - - -

             On the "spread of hours" wage claim as to which we have found Junior Palma
             liable, we find that Junior Palma's violation of the law as to these claims was:

                    In Good Faith - - - - -         Not in Good Faith - - - - -

             On the "spread of hours" wage claim as to which we have found Mis Rijos Deli
             Corp. liable, we find that Mis Rijos Deli Corp.'s violation of the law as to these
             claims was:

                    In Good Faith - - - - -         Not in Good Faith - - - - -


             [If you found above that Jose Palma was never an employer of Mr. Rosado,
             ignore the next question and proceed to the following question regarding 251 E.
             123rd St. Realty, LLC.]


             On the "spread of hours" wage claim as to which we have found Jose Palma
             liable, we the jury find that Jose Palma' s violation of the law as to these claims
             was:

                    In Good Faith - - - - -         Not in Good Faith - - - - -


             [If you found above that 251 E. 123rd St. Realty, LLC was never an employer of
             Mr. Rosado, ignore the next question and proceed to the following section
             regarding willfulness.]


             On the "spread of hours" wage claim as to which we have found 251 E. 123rd St.
             Realty, LLC liable, we the jury find that 251 E. 123rd St. Realty, LLC's violation

                                                5
       Case 1:15-cv-06049-JSR Document 157 Filed 02/14/20 Page 6 of 7




            of the law as to these claims was:

                   In Good Faith - - - - -             Not in Good Faith - - - - -

                                Willfulness Determination
                                       '   .   '
            On the "spread of hours" wage claim as to which we have found Junior Palma
            liable, we find that Junior Palma's violation of the law as to this claim was:

                   Willful - - - - -                   Not Willful - - - - ' - - - -

            On the "spread of hours" wage claim as to which we have found Mis Rijos Deli
            Corp. liable, we find that Mis Hijos Deli Corp.' s violation of the law as to this
            claim was:

                   Willful - - - - -                   Not Willful - - - - -


IV.   Claims for Wage Statements and Wage Notice

                                     Wage Statements

            Did the employers-defendants fail to timely provide Mr. Rosario with the required
            wage statements during Time Period I?

                   Yes - -✓
                          ---                          No - - - - -

            Did the employers-defendants fail to timely provide Mr. Rosario with the required
            wage statements ✓ng Time Period IT?

                   Yes_____                            No _ _ _ __

            Did the employers-defendants fail to timely provide Mr. Rosario with the required
            wage statements during Time Period III?

                    Yes - -✓
                           ---                         No - - - - -

            Did the employers-defendants fail to timely provide Mr. Rosario with the required
            wage statements during Time Period IV?

                    Yes    ./                          No _ _ __




                                                   6
•'
                 Case 1:15-cv-06049-JSR Document 157 Filed 02/14/20 Page 7 of 7




                                                Wage Notice

                      Was Mr. Rosario ever provided with the required wage notice within ten business
                      days after his employment with Mis Hijos Deli Corp. began in Time Period IV?

                             Yes____                          No     /




                                                                     J.l,&i+/t,l'W   Jl   M1✓4k,-,,
                                                                             FOREPERSON

                                                   Date:           2- /    )4-/2lJ



     ::17.   1JO Yo" r;~J -J/,A ../1.~    (;Mr,,, J•~ h        p• ;J -/1., J. x1, ,).ut- -{.,.,~ Ji, f /4 ;" /;If!

                    Yo)   iti p,u·+1 ttccord>viJ    fr>       t1',intiflr W-1. ri,Jri,.,r"I& fo.,,.. Jt,,,J.   rt 1I




                                                          7
